Citation Nr: 0710546	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of death.  



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The appellant's spouse had recognized service from December 
1941 to February 1946 (including a prisoner of war from April 
10, 1942, to July 28, 1942), and died in October 1995.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In her November 2004 notice of disagreement, the appellant 
had articulated that she sought the assistance of the 
American Legion.  Thereafter, the RO sent a letter indicating 
that it had no record of the appellant having appointed 
American Legion to be her representative; as such, a VA Form 
21-22 was enclosed for appointment of a representative, but 
it does not appear that this form was completed and returned 
by the appellant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
evidentiary development is necessary.

It is noted that after the appellant had filed her pending 
claim, 38 C.F.R. § 3.309(c) underwent a change concerning 
diseases specific as to former prisoners of war.  
Particularly, atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), were added to the list 
of chronic diseases subject to presumptive service 
connection.  Thus, additional action is needed at the RO 
prior to final appellate review.    

A review of the record indicates that in July 1994 the 
appellant's spouse's peripheral neuropathy was service-
connected with assigned 10 percent ratings for each 
extremity.  In November 1995, the appellant filed a claim of 
service connection for the cause of the spouse's death.  
Pursuant thereto, she submitted a certificate of death from 
October 1995 that showed her husband had died of an immediate 
cause of peripheral neuropathy, and no other cause was 
listed.  An October 1995 certification from the Office of the 
Local Civil Registrar stated the cause of death was acute 
peripheral neuropathy.  

An October 1995 letter from Gerry E. Vigilia, M.D., certified 
that the appellant's spouse had been under his care from July 
1995 to his death in October 1995, and the cause of his death 
was peripheral neuropathy.  The RO conducted a field 
examination in February 1997, and the examiner interviewed 
the appellant's son, and the veteran's treating physician.  
The appellant's son stated that his father had deteriorated 
and was bedridden by July 1995, and was unable to move.  His 
father had experienced great pain in his upper and lower 
extremities; difficulty breathing and eating; and required 
daily assistance.  

After considering various medical opinions concerning whether 
the cause of the appellant's spouse's death was peripheral 
neuropathy, the Board denied the appellant's claim in a May 
2002 decision.  Particularly, the Board relied upon a 
September 1998 VA neurologist's opinion that acute peripheral 
neuropathy could not have caused the appellant's spouse's 
death because it was not the demyelinating variety.  

In December 2003, the appellant sought to reopen a claim of 
service connection for the cause of death.  As noted above, 
in October 2004 VA added atherosclerotic heart disease or 
hypertensive vascular disease to the list of chronic diseases 
subject to presumptive service connection for former 
prisoners of war.  

It is noted that the record contains a November 1971 letter 
from Antonio Domingo, M.D., who certified that the 
appellant's spouse was suffering from essential hypertension.  
A medical certificate from Dr. Pablo A. Tiangsing received 
August 1982 stated that the appellant's spouse had heart 
disease.  At an October 1982 VA examination, the veteran's 
blood pressure was recorded as 210/90.  A February 1987 
radiograph report generated during a VA examination rendered 
an impression of arteriosclerosis thoracic aorta, and blood 
pressure readings were 179/80; 170/84; and 164/84.  At a July 
1993 VA examination recorded blood pressure of 170/80.  

Given the preceding, the appellant should receive 
notification concerning the changes in regulation 38 C.F.R. 
3.309(c), and the RO should get a VA opinion concerning the 
cause of the death as described below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should a letter that notifies 
the appellant of changes in 38 C.F.R. § 
3.309(c) particularly concerning the 
addition of atherosclerotic heart disease 
or hypertensive vascular disease 
(including hypertensive heart disease) and 
their complications (including myocardial 
infarction, congestive heart failure, 
arrhythmia) as subject to presumptive 
service connection for prisoners of war.  
The letter should also be in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), such that it provides information 
concerning new and material evidence, and 
the basis for the last final denial.  

2.  The RO should obtain an expert medical 
opinion for the purpose of (1) determining 
whether the veteran suffered from 
atherosclerotic heart disease or 
hypertensive vascular disease, and if so, 
(2) whether it is at least as likely as 
not that atherosclerotic heart disease or 
hypertensive vascular disease (including 
hypertensive heart disease) and their 
complications (including myocardial 
infarction, congestive heart failure, 
arrhythmia) caused or contributed 
substantially or materially to cause the 
death of the veteran.  

In addressing this latter question, the 
examiner should review the entire claims 
file, and take note of a 1987 VA 
radiograph report with an impression of 
arteriosclerosis thoracic aorta; notations 
from private physicians concerning 
hypertension and heart disease; various 
blood pressure readings; and the February 
1997 Field Memorandum that recorded a 
description of the veteran's symptoms 
prior to death.  An opinion must be 
supported by a rationale.  

3.  Then, the RO should readjudicate 
whether new and material evidence has been 
received to reopen a claim of service 
connection for the cause of death.  If the 
determination remains unfavorable, the RO 
should provide the appellant and his 
representative a supplemental statement of 
the case and a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



